DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 5th January 2021.  No Claim(s) were amended; Claim(s) 2 and 10 were cancelled; and No Claim(s) were newly added; therefore, Claim(s) 1, 3-9 and 11-16 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 and 07/24/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 5-7 of 8), with respect to the rejections of the Claim(s) under 35 U.S.C. § 103 (AIA ), are fully considered and are persuasive in view of the amended; therefore, the rejection has been withdrawn.  



Allowable Subject Matter
Independent Claims 1 and 9; and Dependent Claims 3-8, and 11-16, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitation(s) and combinations in the claim(s), “a first piezoelectric element is attached to the first planar side of the backing; and a second piezoelectric element is attached to the second planar side of the backing opposite the first side such that the transducer transmits ultrasounds in opposite directions; and an encapsulating material which encapsulates the backing and piezoelectric elements” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Stenzel (US 2007/0297286 A1) teaches a void filling material 46 such as “BVF” (Buoyancy Void Filler) interpreted as encapsulating material; wherein, the BVF 46 have the capacity to dissolve a material that encapsulates the seismic sensors prior to assembly of the streamer segment 10A and cure of the BVF 46 ([0034]).
However, Stenzel does not remedy the deficiencies as claimed because the claimed invention requires an encapsulating material that will not dissolve into the material of the sensors by chemically interacting with the material.  Therefore, the limitations, in combinations in the claims, were not found in the prior art.

Claim 9 is essentially the same as Claim 1 and refers to the downhole multi-directional ultrasonic system of Claim 1; and further comprising, a logging tool to transmit a plurality of ultrasounds in different directions using a multi-directional ultrasonic transducer.  Therefore Claim 9 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645       

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645